On September 23,1992, the Defendant’s prior suspended sentence was revoked and he was sentenced to a term of seven (7) years for Issuing a Bad Check, a Felony Common Scheme. Credit was given for 89 days time previously served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Margaret Gallagher, Legal Intern from the Montana Defender Project. The state was not represented.
Judge McKittrick recused himself from hearing this matter. The Defendant waived a three-judge panel and agreed to have his sentence reviewed by a two-judge panel.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. However, once Mr. Dankert’s medical problems are confirmed, it is the recommendation of the Sentence Review Board that early parole be considered.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 or the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Margaret Gallagher, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.